Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 02 March 2020 in which claims 1-19 are pending. Claims 1 and 19 are independent. Claims 2-18 are dependent.

Interview
	An interview was held with Applicants’ representative Mr. Baxter on 09 April 2021.  The interview was initiated by this Examiner. Claim 19 was discussed in the interview. Claim 19 is very broad and metes and bounds of the claim could not be determined. At the time of the interview, the Examiner believed that the application could be allowable except claim 19. Mr. Baxter gave this Examiner permission to cancel claim 19, by possible Examiner’s amendment, if the application is otherwise allowable. It was also discussed that the Applicant was going to file an IDS on the same day after the completion of the interview and wanted the Examiner to consider the IDS prior to issuing a notice of allowance. The IDS came through and it is considered by this Examiner.
	However, after the close of the day and before issuing a notice of allowance this Examiner found a reference, Prado, and the Prado reference appears to read on the 

Claim Rejection under 35 USC §112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim lacks clarity in a serious manner such that metes and bounds of the claim could not be ascertained. Further, there is not much information in Applicant’s disclosure to determine a scope of the independent claim 19.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prado (US-2014/0225614-A1).

Claim No
Claim feature
Prior art
Prado (US-2014/0225614-A1)
1
A nuclear magnetic resonance (NMR) system configured to detect chemical threat material, comprising:


a magnet configured to generate a magnetic field of about 300 millitesla or less; and





a probe configured to:




detect nuclear relaxation of at least two nuclei selected from the group consisting of 1H, 19F, 31P and 14N, and





detect the spin density of nuclei selected from the group consisting of 1H, 19F, 31P and 14N, following excitation.
Prado discloses an NMR system as claimed (cf. Fig. 11)


Prado discloses a magnet (1120) and it also discloses the claim magnetic field 300 millitesla or less, cf ¶¶ [0038], [0040].

Prado discloses a probe (RF probe 1124), cf. Fig. 11 and also see ¶ [0079].

Padro detects nuclear relaxation time (T1, T2) for 1H (hydrogen nuclei in hydrogen peroxide) and 14N which are two members of the claimed closed group.

Padro measures spin density (“signal amplitude”) as claimed.

Applicant has stated in the instant specification that signal amplitude is a measure of spin density. 

Claim 1 is fully met by Prado.

3
The NMR system of claim 2, wherein the probe further comprises a detection coil for detecting the nuclear relaxations.
Prado discloses that the probe includes a detection coil as claimed, cf, Fig. 11.


The NMR system of claim 1, wherein the magnetic field is about 100 millitesla or less.

Prado states 0.2 -0.3 is typical for magnet array. Therefore, 0.1 tesla field cannot be considered a new invention over Prado.

10
The NMR system of claim 1, further comprising:
a sample receiver configured to receive a container having a width of about 5.4cm or less.

Claim 10 is not patentable over Prado has a sample receiver which receives samples and as to the claimed size of the container the claimed size seems to be nominal size.

14
The NMR system of claim l, wherein the magnet is a permanent magnet.
Prado discloses the magnet 1120 is permanent magnet.
15
The NMR system of claim l, wherein the magnet is an electromagnet or a superconducting magnet.
Prado discloses the magnet 1120 can be a superconducting magnet. 






Allowable Subject matter
Claims 2, 4-8, 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
A
US-4,166,972-A King
King discloses detection of chemical threat (explosives) using NMR and NQR techniques. It discusses how an explosive material may include hydrogen and nitrogen nuclei and how the hydrogen NMR or NQR characteristics are altered in the presence of a nitrogen nucleus. It specifically looks at the hydrogen NMR signature (relaxation time and spin density (i.e. signal amplitude related to spin density)). The instant 1H, 19F, 31P and 14N and it includes only one member from the claimed closed group. It does not look at the nitrogen NMR signature. It also lacks mention of the claimed magnetic field of 300mT or less. King is similar to the instant claim 1 as it detects the claimed threat; however, King does not fully meet the independent instant claim 1 nor it renders instant claim 1 obvious.


US-5,206,592-A Buses
Buses discloses detection of chemical threat (explosives) using NMR (NQR) technique. It detects 14N NMR signals from the material for the determination of the threat. However, it does not mention anything about a second nucleus as required according to instant claim 1.

C
US-2005/0202570-A1 Pusiol

Pusiol discloses a combination of NMR and NQR techniques to detect a chemical threat (explosives). It detects 14N NMR signals from the material for the determination of the threat. However, it does not mention anything about a second nucleus as required according to instant claim 1.

D
US-7,355,402 
Taicher
Taicher discloses detection of chemical threat (hazardous liquid) using NMR and X-ray but lacks details of the instant independent claim 1.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852